Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The instant invention is related to an image pickup module and fabrication method.
Prior art was found for the claims as follows: 
Makino et al. (US 2011/0249106 A1) (hereinafter Makino)
Oike (US 2017/0171488 A1) (hereinafter Oike)
Kido et al. (US 2010/0201794 A1) (hereinafter Kido)
Fujimori (US 2004/0130640 A1) (hereinafter Fujimori)

Regarding claim 1, and similarly claims 6 & 9, Makino discloses an image pickup module comprising:
a stacked element including a light receiving surface, a rear surface on a reverse side of the light receiving surface, a plurality of semiconductor elements including an image pickup device, and an external electrode disposed on the rear surface [Paragraphs [0042]-[0044], Figs. 5, Stacked element 10, with image pickup device 11 as light receiving surface, that is a CMOS device containing plurality of semiconductor elements, with a rear surface containing connection terminals 13, as electrode on rear surface];
[Paragraphs [0044]-[0045], Figs. 5, Wiring board 30 as first wiring board, with connection portions 31 connected to connection terminals 13, as interconnecting bonding section connected to surface mount electronic components 39, as front electrode via wiring layer], and a first electrode that is electrically connected to the front electrode and disposed on the first main surface or the second main surface [Paragraphs [0044]-[0045], Figs. 5-6, multiple terminal portions 32, as first electrode connected to electronic components 39 as front electrode via wiring board wiring portions 30C2,V2,as second main surfaces]; and
a first signal cable connected to the first electrode of the first wiring board by a cable bonding section [Paragraphs [0044]-[0045], Figs. 5-6, Cable 38, as first signal cable, connected to terminal portions 32, as first electrode, with multiple conductive wires 37 as cable bonding section], wherein
the first wiring board is flexible [Paragraphs [0044]-[0045], Figs. 5-6, Wiring board 30 contains first and second flexing portions 30V1 and 30V2], and
a length of the first wiring board from the interconnecting bonding section on the first main surface to the cable bonding section is longer than a length of the stacked element [Paragraphs [0044]-[0045], Figs. 5-6, Wiring board 30 contains first and second flexing/rigid portions 30C1, V1, C2, V2  are longer than length of stacked element 10].
Then, Oike teaches a plurality of semiconductor elements including an image pickup device which are stacked and bonded to one another by a plurality of element bonding sections [Paragraphs [0226]-[0236], Figs. 21, First thru third semiconductor layers are stacked and bonded together by wiring layers];


the external electrode of the stacked element is disposed only in a second region out of a first region and the second region which are obtained by dividing the rear surface into two regions,
the first wiring board is flexible and includes a bent section in a space defined by extending the first region in an optical axis direction, and
a length of the first wiring board from the interconnecting bonding section on the first main surface to the cable bonding section is longer than a length of the stacked element from the interconnecting bonding section on the rear surface to an end side in the first region.

Applicant uniquely claimed distinct features in the instant invention, which are not
found in the prior art, either singularly or in combination. These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is
each claim, taken as a whole, including the interrelationships and interconnections
between various claimed elements make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707.  The examiner can normally be reached on M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DANIEL CHANG/Examiner, Art Unit 2487